DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, do not explicitly disclose, a device comprising: a transmitter coupled to transmit signals to one or more signal-carrying media having waveguide properties and supporting a plurality of waveguide modes, the transmitter having a plurality of antennas that shapes and concurrently transmits a first signal into the signal-carrying media having waveguide properties based on a training method that concurrently transmits signals through the plurality of antennas, the training method providing a plurality of channel response measurements across a plurality of insertion angles into the signal-carrying media, frequencies, amplitudes and phases of the concurrently transmitted signals, the plurality of insertion angles into the signal-carrying media, amplitudes and phases being defined by a pre-coder coefficient matrix; and at least one coupler coupled between the transmitter and the signal-carrying media, the at least one coupler couples the signals to the signal-carrying media via at least one waveguide mode within the plurality of waveguide modes; and wherein the signal-carrying media comprises at least one wire, each wire comprising a conductor covered with a dielectric insulator and the first signal propagates at least partially around the at least one wire, as amended, render the claims 1 and 21 allowable over prior arts.
The closest prior arts do not explicitly disclose a method for training a system that communicates signals using at least one waveguide mode, the method comprising: sending probing sequences to at least one receiver, covering at least one candidate sub- carrier frequency on each of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/1/2021